Exhibit 10.15

THE BOSTON BEER COMPANY, INC.

EMPLOYEE EQUITY INCENTIVE PLAN

As amended, effective for grants and issuances made effective on and after
January 1, 2010.

1. Purpose; History.

(a) The purpose of The Boston Beer Company, Inc. (the “Company”, which term for
purposes of eligibility to participate shall include all of the affiliates of
The Boston Beer Company, Inc., including Boston Beer Corporation, a
Massachusetts corporation) Employee Equity Incentive Plan (the “Plan”) is to
provide additional incentive for management and other employees of the Company,
selected for participation in the Plan, to promote the growth and success of the
Company’s business, and to reward them for such growth and success, by making
available to them shares of the Company’s Class A [Limited Voting Rights] Common
Stock ($0.01 par value) (“Class A Stock”).

(b) The Plan was originally adopted on November 20, 1995. As adopted, the Plan
provided for Management Options, Discretionary Options and Investment Shares.
The maximum number of shares of the Company’s Class A Common Stock, $0.01 par
value per share (the “Class A Stock”), originally authorized for issuance under
the Plan was 1,687,500 shares. On October 20, 1997, the Board of Directors of
the Company (the “Board”) and the sole holder of the Company’s outstanding Class
B Common Stock, $0.01 par value per share (the “Class B Stock”), amended the
Plan to provide for an additional 1,000,000 authorized shares of Class A Stock
and, on December 19, 1997, the Board further amended the Plan to delete the
provisions that had permitted the grant of Management Options at a per share
exercise price of $0.01 and to provide for a shift from the Board’s Compensation
Committee to the full Board authority to act under the Plan, based on
recommendations brought to it by the Compensation Committee. On December 14,
2001, the Plan was amended to provide for an additional 1,000,000 authorized
shares of Class A Stock.

(c) On December 20, 2005, the Board further amended the Plan, formally striking
the discontinued Management Options provisions and inserting the Board’s right
to grant shares of restricted stock (“Restricted Stock Grants”). On December 19,
2006, the Board further amended the Plan to provide for an additional 500,000
authorized shares of Class A Stock, to change the method used in valuing shares
of Class A stock for purposes of the Plan and to grant the Board discretion to
waive eligibility requirements in granting Discretionary Options and Restricted
Stock Grants. On December 21, 2007, the Plan was amended to provide for an
additional 1,000,000 authorized shares of Class A Stock. October 30, 2009, the
Plan was amended to provide for an additional 812,500 authorized shares of
Class A Stock.

2. Shares Covered By the Plan. The maximum number of shares of Class A Stock
that may be issued under the Plan is 6,000,000 shares, subject to adjustment in
accordance with Section 11 of the Plan. Shares of Class A Stock which are the
subject of Restricted Stock Grants (as defined in Section 5) or Discretionary
Options (as defined in Section 6) or Management Options granted under the Plan
prior to its amendment on December 19, 1997, which lapse unexercised or
Investment Shares which do not become Vested Shares (as defined in Section 7)
and are repurchased by the Company pursuant to Section 7(g), or which are
redeemed by the Company pursuant to Section 7(f) shall again be available for
issuance hereunder.

3. Administration of the Plan. The Plan shall be administered by the Board. In
its sole discretion, the Board shall have the power to:

 

  (i) select employees to be granted Restricted Stock Grants pursuant to
Section 5 of the Plan and Discretionary Options pursuant to Section 6 of the
Plan;

 

- 1 -



--------------------------------------------------------------------------------

  (ii) authorize Restricted Stock Grants and the grant of Discretionary Options,
pursuant to Sections 5 and 6 of the Plan;

 

  (iii) construe the Plan;

 

  (iv) determine all questions arising under the Plan; and

 

  (v) adopt and amend such rules and regulations for the administration of the
Plan as it may deem desirable.

The decision of the Board as to all questions of interpretation and application
of the Plan shall be final and binding on all persons.

4. Eligibility. Employees eligible to participate in the Plan (“Eligible
Employees”) are those employees of the Company who:

 

  (i) except as otherwise determined by the Board on the recommendation of the
Board’s Compensation Committee, have been employed by the Company for at least
one (1) year or whose earlier participation is approved by the Board in
connection with his or her becoming an employee;

 

  (ii) have entered into an Employment Agreement (the “Employment Agreement”)
with the Company containing such terms and conditions as the Board in its
discretion may from time to time require; and

 

  (iii) In the case of Restricted Stock Grants and Discretionary Options, have
been recommended to the Board by the Board’s Compensation Committee, taking into
account each prospective grantee’s or optionee’s level of responsibility,
performance, potential and such other considerations as the Board or such
Committee deems appropriate.

5. Restricted Stock Grants. The Board may, from time to time, grant to Eligible
Employees shares of Class A Stock, subject to such vesting criteria and other
terms and conditions, as the Board shall determine. Except as otherwise
determined from time to time by the Board in connection with specific Restricted
Stock Grants, Restricted Stock Grants shall vest over the period of five
(5) years after the grant date at the rate of twenty percent (20%) of the shares
covered thereby per year, so long as the recipient continues to be employed by
the Company as of each vesting date. All Restricted Stock Grants shall be
reflected in a restricted stock agreement, setting forth the applicable vesting
criteria, terms and conditions, and otherwise in a form approved from time to
time by the Board.

6. Discretionary Options.

(a) The Board may also, from time to time, grant to Eligible Employees
(individually, an Optionee and collectively, “Optionees”) options
(“Discretionary Options”) to acquire shares of Class A Stock (“Option Shares”),
on such terms and conditions, including exercise price, as the Board shall
determine.

 

- 2 -



--------------------------------------------------------------------------------

(b) Except as the Board may from time to time otherwise determine with respect
to a particular Discretionary Option, each Discretionary Option shall be set
forth in an Option Agreement, containing such terms and conditions as the Board
in its discretion may from time to time require, which shall include in any
event the following terms, conditions and restrictions:

(i) Except as otherwise determined from time to time by the Board in connection
with specific options, the right to exercise each Discretionary Option shall
vest over the period of five (5) years after the date on which the Option was
granted (the “Option Date”), at the rate of twenty percent (20%) of the Option
Shares covered thereby per year, so long as the Optionee continues to be
employed by the Company as of each vesting date, provided that (1) the Board may
in its discretion permit accelerated vesting, (2) the Board may tie
exercisability to performance criteria determined by the Board in its
discretion, and (3) the Board may tie exercisability to compliance by an
Optionee with any applicable restrictive covenants.

(ii) Except as determined by the Board from time to time, each Discretionary
Option shall terminate on the earlier to occur of the expiration of (1) ninety
days after the Optionee ceases to be an employee of the Company and (2) ten
(10) years after the Option Date.

7. Purchase of Investment Shares.

(a) Eligible Employees may also become “Participants” in the Plan and invest up
to ten percent (10%) of their most recent annual compensation (base salary and
bonus, if any) in whole shares (“Investment Shares”) of Class A Stock. The
number of Investment Shares which can be purchased by each Participant will be
computed by dividing 10% of the Participant’s eligible compensation up to a
maximum of $175,000 by the Investment Share Value (as defined in Section 7(c)).
After a Participant has been employed by the Company for at least two (2) years,
Investment Shares will be issued at a discount from Investment Share Value based
on length of service. The cost to the Participant will be the Investment Share
Value, discounted, if applicable, according to the schedule in Section 7(c).
Investment shares will vest as follows:

(i) For each full year Investment Shares are held after issuance and the
Participant remains employed with the Company, twenty percent (20%) of such
Investment Shares will be vested (“Vested Shares”).

(ii) Investment Shares that have not otherwise vested pursuant to Section
7(a)(i) will fully vest upon the Participant’s attainment of age 65 if the
Participant is still employed by the Company upon the attainment of age 65,
except as outlined in Section 7(a)(iii).

(iii) Investment Shares issued on or after January 1, 2014 that have not
otherwise vested pursuant to Section 7(a)(i) will fully vest upon the
Participant’s attainment of age 65 or on the first anniversary of issuance,
whichever occurs later, and in either case, so long as the Participant is then
still employed by the Company.

(iv) Investment Shares not yet vested shall cease to vest upon the termination
of a Participant’s employment with the Company, except as otherwise then
determined by the Board, unless such termination was because of death or
disability, in which case the unvested Investment Shares shall then vest.

(b) The maximum number of Investment Shares that may be issued to each
Participant at any time will be equal to ten percent (10%) of his or her most
recent annual compensation (base salary and bonus, if any) up to a maximum of
$175,000, divided by the applicable Discounted Investment Share Value then in
effect under Section 7(c), below.

(c) The issuance price for Investment Shares will be based on the then
Investment Share Value. Investment Share Value shall be the closing price at
which shares of Class A stock traded on the New York Stock Exchange or on any
other exchange on which such shares may be traded, on the day next preceding the
date of a Participant’s investment in Investment Shares, which ordinarily shall
be effective as of January 1 in each applicable year. The issuance price for
Investment Shares will be the “Discounted Investment Share Value”, determined
based on discounts from Investment Share Value, keyed to each Eligible
Employee’s tenure with the Company.

Prior to 2 full years of employment, there will be no discount

After 2 full years of employment, the discount will be 20%

After 3 full years of employment, the discount will be 30%

After 4 full years of employment, the discount will be 40%

 

- 3 -



--------------------------------------------------------------------------------

(d) Each Participant will be responsible for the withholding taxes payable on
his or her W-2 earnings, including on the amount of taxable income realized by
him or her by reason of the purchase of Investment Shares at Discounted
Investment Share Value, whether recognized at the time of purchase or upon
vesting.

(e) All Investment Shares which have not yet vested shall be held in escrow by
an escrow agent selected by the Board, pursuant to an Investment Share Escrow
Agreement, in a form approved from time to time by the Board.

(f) Each Participant who purchases Investment Shares and who is not subject to
the provisions of Section 16(b) of the 1934 Act shall have the right at any time
to cause the Company to redeem all, but not less than all, of the Investment
Shares previously purchased by him or her but which have not yet vested at a
price equal to the lesser of (i) the Discounted Investment Share Value at which
the Shares were issued and (ii) the Investment Share Value, as of the date next
preceding the date on which the Investment Shares are tendered for redemption.

(g) In the event of the termination of the employment with the Company of any
Participant who holds Investment Shares, the Company shall have the right, but
not the obligation, to redeem within ninety (90) days after such termination any
or all of such Investment Shares which are not Vested Shares at a price, payable
in cash, equal to the lesser of (i) the Discounted Investment Share Value at
which the Shares were issued and (ii) the Investment Share Value, as of the date
next preceding the date on which the Investment Shares are called for
redemption.

8. Provisions Relating to Securities Act. Notwithstanding any other provision of
the Plan, the Company may delay the issuance of Option Shares covered by the
exercise of a Discretionary Option or any Restricted Stock Grant shares that
have vested or Investment Shares which have become Vested Shares (in any case,
“Shares”) until one of the following conditions shall be satisfied:

 

  (i) Such Shares are at the time of issuance effectively registered under
applicable federal and state securities acts, as now in force or hereafter
amended; or

 

  (ii) Counsel for the Company shall have given an opinion, which opinion shall
not be unreasonably conditioned or withheld, that the issuance of such Shares is
exempt from registration under applicable federal and state securities acts, as
now in force or hereafter amended.

Moreover, unless the Shares to be issued have been effectively registered under
the Securities Act of 1933, as amended (the “Act”), the Company shall be under
no obligation to issue such Shares unless the person to whom the Shares are to
be issued shall first give written representation to the Company, satisfactory
in form and scope to the Company’s counsel and upon which in the opinion of such
counsel the Company may reasonably rely, that he or she is acquiring the Shares
to be issued to him or her as an investment and not with a view to or for sale
in connection with any distribution thereof in violation of the Act. The Company
shall have no obligation, contractual or otherwise, to any person to register
under any federal or state securities laws any Shares issued under the Plan to
such person.

 

- 4 -



--------------------------------------------------------------------------------

9. Expenses of the Plan. All costs and expenses of the adoption and
administration of the Plan shall be borne by the Company, and none of such
expenses shall be charged to any recipient of a Restricted Stock Grant, Optionee
or Participant.

10. No Contractual Right to Participate and No Right to Continued Employment.
Nothing in the Plan shall be deemed to give any employee of the Company, or his
or her legal representatives or assigns, or any other person claiming under or
through him or her, any contractual or other right to participate in the
benefits of the Plan. Nothing in the Plan and no action or grant thereunder
shall be construed to constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company to employ or
retain in its employ for any specific period of time any recipient of a
Restricted Stock Grant, Optionee or Participant. No Discretionary Option shall
give to the recipient any rights as a stockholder in the Company or any rights
in any Option Shares, except to the extent the Option has been exercised and
Option Shares issued.

11. Dilution and Other Adjustments. In the event that the outstanding shares of
Class A Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company or of another corporation by reason of
any reorganization, merger, consolidation, recapitalization, reclassification,
stock split-up, combination of shares, or dividends payable in capital stock,
appropriate adjustment shall be made in the number and kind of shares which may
be issued under the Plan and as to which outstanding Discretionary Options or
portions thereof then unexercised shall be exercisable, to the end that the
proportionate interest of the Optionee shall be maintained as before the
occurrence of such event; such adjustment in outstanding Discretionary Options
shall be made without change in the total price applicable to the unexercised
portion of such Discretionary Options and with a corresponding adjustment in the
exercise price per share.

12. Transferability. No right or interest under the Plan of any Eligible
Employee shall be assignable or transferable, in whole or in part, either
directly or by operation of law or otherwise, including, but not by way of
limitation, execution, levy, garnishment, attachment, pledge, bankruptcy or in
any other manner, other than by will or the laws of descent and distribution;
and no such right or interest of any Eligible Employee shall be subject to any
obligation or liability of such Eligible Employee. The Option shall be null and
void and without effect upon the bankruptcy of the Optionee or upon any
attempted assignment or transfer, except as hereinabove provided, including
without limitation any purported assignment, whether voluntary or by operation
of law, pledge, hypothecation or other disposition contrary to the provisions
hereof, or levy of execution, attachment, trustee process or similar process,
whether legal or equitable, upon the Option.

13. Withholding of Income Taxes. The Company shall have the right to deduct from
amounts otherwise payable by the Company to any recipient of a Restricted Stock
Grant, Optionee or Participant by way of salary or wages or otherwise, any
Federal, state or local taxes required by law to be withheld with respect to the
exercise of a Discretionary Option granted under the Plan or the purchase or
vesting under the Plan of Investment Shares or shares subject to a Restricted
Stock Grant which results in taxable income to the recipient of the Restricted
Stock Grant, Optionee or Participant.

14. Amendment and Termination of the Plan. The Board, subject to the approval of
the holders of a majority in interest of the Company’s issued and outstanding
Class B Stock, may at any time terminate, extend, or amend the Plan; provided,
however, that termination or amendment of the Plan shall not, without the
consent of any person affected thereby, modify or in any way affect any
Restricted Stock Grant or Discretionary Option granted, or Investment Shares
purchased, prior to such termination or amendment.

Approved by the Board of Directors on the recommendation of the Compensation
Committee and by the sole holder of the Class B Common Stock of the Company on
October 30, 2009.

 

- 5 -